DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

March 15, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Medicaid and CHIP Updates

This bulletin provides information on the following topics:
• 5010 Implementation Moratorium Period Extension
• Approval of Nation’s First Balancing Incentive Program Grant Award
• Award of Medicaid Emergency Psychiatric Demonstrations

5010 Implementation Moratorium Period Extension
This is a follow up to the announcement the Centers for Medicare & Medicaid Services (CMS)
made on November 17, 2011, about enforcement discretion regarding compliance with new
HIPAA standards for electronic health transactions. The prior informational bulletin on this topic
is available at http://www.cms.gov/CMCSbulletins/downloads/CIB-HIPAA-11-17-11.pdf
Today CMS has announced a three month extension of the 90-day moratorium period allowing
HIPAA covered entities (including State Medicaid programs) to exercise discretion in accepting
and submitting both Version 4010 and Version 5010 electronic health transactions, as well as
NCPDP Telecom 5.1 and D.0 for pharmacy transactions. The compliance date for use of
Version 5010, NCPDP D.0 and 3.0 by HIPAA covered entities remains January 1, 2012. With
this extension, the three month moratorium period now will begin on April 1, 2012 and will end
on June 30, 2012.
The announcement can be found at http://www.cms.gov/ICD10, under “Latest News” link.

Approval of Nation’s First Balancing Incentive Program Grant Award
On March 1, 2012, CMS approved the nation’s first Balancing Incentive Program grant award. The
Balancing Incentive Program is authorized under section 10202 of the Affordable Care Act. This
program offers $3 billion enhanced Federal matching dollars to support States in further developing
community-based services and supports for people who need long-term care so those people can
continue to live in the community instead of living in an institutional setting, like a nursing home.

CMCS Informational Bulletin – Page 2

The New Hampshire DHHS Balancing Incentive Program, in partnership with community
organizations throughout the state, plans to further develop the systems of community-based care
that serve individuals with behavioral health needs, physical and/or intellectual disabilities. The
goal of the New Hampshire Balancing Incentive Program is to increase the percentage of
expenditures for LTSS that are provided in community settings to equal or exceed the
expenditures for facility-based LTSS. We anticipate New Hampshire will spend approximately
$26 million over the 3-year grant period.
The press release for this award is located at:
http://www.cms.gov/apps/media/press/release.asp?Counter=4296
For more information about the Balancing Incentives Program, please refer to the letter issued to
State Medicaid Directors on September 12, 2011, available at http://medicaid.gov/FederalPolicy-Guidance/Federal-Policy-Guidance.html

Award of Medicaid Emergency Psychiatric Demonstrations
On March 13, 2012, CMS announced that 11 States and the District of Columbia will participate
in the Medicaid Emergency Psychiatric Demonstration, established under the Affordable Care
Act to help people who are experiencing a psychiatric emergency get immediate, appropriate
care.
This demonstration will provide up to $75 million in federal Medicaid matching funds over three
years to 11 States—Alabama, California, Connecticut, Illinois, Maine, Maryland, Missouri,
North Carolina, Rhode Island, Washington, and West Virginia— and the District of Columbia, to
enable institutions for mental diseases (IMDs) to receive Medicaid reimbursement for emergency
care provided to Medicaid enrollees aged 21 to 64 who have an acute need for treatment.
The Demonstration will be administered by the Center for Medicare and Medicaid Innovation, which
was created by the Affordable Care Act to test innovative payment and service delivery models that
have the potential to reduce program expenditures while preserving or enhancing the quality of care.
Additional information can be found here: innovations.cms.gov/initiatives/medicaid-emergencypsychiatric-demo
To read the full CMS Press Release issued:
http://www.cms.gov/apps/media/press/release.asp?Counter=4300
Also, the CMS Fact Sheet Additional information:
http://www.cms.gov/apps/media/press/factsheet.asp?Counter=4301

